UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2016 Date of reporting period:	September 30, 2016 Item 1. Schedule of Investments: VT George Putnam Balanced Fund The fund's portfolio 9/30/16 (Unaudited) COMMON STOCKS (61.6%) (a) Shares Value Basic materials (2.1%) Air Products & Chemicals, Inc. 1,022 $153,647 Albemarle Corp. 1,583 135,331 Alcoa, Inc. 3,471 35,196 ArcelorMittal SA (France) (NON) 5,514 33,746 Axalta Coating Systems, Ltd. (NON) 4,332 122,466 Barrick Gold Corp. (Canada) 1,321 23,408 Dow Chemical Co. (The) 3,008 155,905 E.I. du Pont de Nemours & Co. 2,351 157,446 Ingevity Corp. (NON) 406 18,717 KapStone Paper and Packaging Corp. 1,910 36,137 LANXESS AG (Germany) 1,616 100,388 Martin Marietta Materials, Inc. 372 66,629 Monsanto Co. 2,945 300,979 Newmont Mining Corp. 2,382 93,589 Nucor Corp. 1,179 58,302 PPG Industries, Inc. 1,589 164,239 Praxair, Inc. 851 102,826 RPC Group PLC (United Kingdom) 5,828 72,518 Sealed Air Corp. 3,262 149,465 Sherwin-Williams Co. (The) 2,117 585,689 Sociedad Quimica y Minera de Chile SA ADR (Chile) 466 12,535 Steel Dynamics, Inc. 534 13,345 W.R. Grace & Co. 468 34,538 Yara International ASA (Norway) 1,044 34,684 Capital goods (4.1%) Airbus Group SE (France) 1,974 119,390 Ball Corp. 2,078 170,292 General Dynamics Corp. 6,314 979,680 Honeywell International, Inc. 3,813 444,558 Johnson Controls International PLC 25,245 1,174,650 KION Group AG (Germany) 1,696 109,778 Manitowoc Foodservice, Inc. (NON) 12,980 210,536 Northrop Grumman Corp. 5,151 1,102,056 Pentair PLC 1,699 109,144 Raytheon Co. 1,195 162,675 Rockwell Collins, Inc. 2,039 171,969 Stericycle, Inc. (NON) 1,023 81,983 Triumph Group, Inc. 2,823 78,705 United Technologies Corp. 2,143 217,729 Communication services (3.6%) American Tower Corp. (R) 4,836 548,064 AT&T, Inc. 31,725 1,288,343 Charter Communications, Inc. Class A (NON) 2,524 681,404 Comcast Corp. Class A 10,327 685,093 DISH Network Corp. Class A (NON) 1,707 93,509 Equinix, Inc. (R) 604 217,591 Level 3 Communications, Inc. (NON) 6,850 317,703 T-Mobile US, Inc. (NON) 7,783 363,622 Verizon Communications, Inc. 3,117 162,022 Zayo Group Holdings, Inc. (NON) 7,517 223,330 Communications equipment (0.2%) Cisco Systems, Inc. 10,327 327,572 Computers (2.5%) Apple, Inc. 23,758 2,685,842 Castlight Health, Inc. Class B (NON) 8,808 36,641 HP, Inc. 14,111 219,144 ServiceNow, Inc. (NON) 1,224 96,880 Western Digital Corp. 1,244 72,737 Conglomerates (0.5%) Danaher Corp. 5,584 437,730 Siemens AG (Germany) 1,539 180,145 Consumer cyclicals (6.4%) Amazon.com, Inc. (NON) 2,128 1,781,796 Brunswick Corp. 2,169 105,804 CaesarStone Sdot-Yam, Ltd. (Israel) (NON) 1,487 56,075 CBS Corp. Class B (non-voting shares) 1,550 84,847 Criteo SA ADR (France) (NON) 2,016 70,782 Ctrip.com International, Ltd. ADR (China) (NON) 5,866 273,180 Dollar General Corp. 3,563 249,374 Five Below, Inc. (NON) 2,765 111,402 Hanesbrands, Inc. 12,271 309,843 Hilton Worldwide Holdings, Inc. 11,686 267,960 Home Depot, Inc. (The) 5,288 680,460 Live Nation Entertainment, Inc. (NON) 10,062 276,504 MasterCard, Inc. Class A 4,255 433,031 NIKE, Inc. Class B 6,934 365,075 O'Reilly Automotive, Inc. (NON) 1,042 291,875 Penn National Gaming, Inc. (NON) 14,141 191,893 Priceline Group, Inc. (The) (NON) 356 523,850 RE/MAX Holdings, Inc. Class A 6,933 303,527 Rollins, Inc. 9,855 288,554 Time Warner, Inc. 4,104 326,719 TJX Cos., Inc. (The) 5,561 415,852 Vulcan Materials Co. 452 51,406 Wal-Mart Stores, Inc. 2,594 187,079 Walt Disney Co. (The) 2,477 230,014 Wynn Resorts, Ltd. 2,130 207,505 Consumer staples (7.1%) Bright Horizons Family Solutions, Inc. (NON) 3,334 223,011 Chipotle Mexican Grill, Inc. (NON) 373 157,966 Coca-Cola Co. (The) 2,871 121,501 Colgate-Palmolive Co. 9,559 708,704 Costco Wholesale Corp. 3,319 506,181 Coty, Inc. Class A (S) 10,386 244,071 CVS Health Corp. 5,732 510,091 Delivery Hero Holding GmbH (acquired 6/12/15, cost $46,212) (Private) (Germany) (F) (RES) (NON) 6 41,515 Dr. Pepper Snapple Group, Inc. 4,586 418,748 Edgewell Personal Care Co. (NON) 2,973 236,413 JM Smucker Co. (The) 4,280 580,111 Kraft Heinz Co. (The) 4,788 428,574 Kroger Co. (The) 9,048 268,545 LKQ Corp. (NON) 2,591 91,877 Mead Johnson Nutrition Co. 2,834 223,914 Molson Coors Brewing Co. Class B 3,162 347,188 Monster Beverage Corp. (NON) 1,120 164,427 Nomad Foods, Ltd. (United Kingdom) (NON) 6,332 74,844 PepsiCo, Inc. 15,082 1,640,469 Philip Morris International, Inc. 4,741 460,920 Procter & Gamble Co. (The) 5,206 467,239 Restaurant Brands International LP (Units) (Canada) 17 761 Restaurant Brands International, Inc. (Canada) 2,331 103,916 Walgreens Boots Alliance, Inc. 7,954 641,251 Yum! Brands, Inc. 3,484 316,382 Electronics (2.9%) Agilent Technologies, Inc. 5,782 272,274 Analog Devices, Inc. 1,296 83,527 Broadcom, Ltd. 2,341 403,869 Corning, Inc. 4,492 106,236 L-3 Communications Holdings, Inc. 2,243 338,087 Micron Technology, Inc. (NON) 10,582 188,148 NVIDIA Corp. 6,664 456,617 NXP Semiconductor NV (NON) 3,868 394,575 Qorvo, Inc. (NON) 6,484 361,418 QUALCOMM, Inc. 3,483 238,586 Skyworks Solutions, Inc. 2,632 200,400 Texas Instruments, Inc. 8,171 573,441 Energy (4.4%) Anadarko Petroleum Corp. 10,572 669,842 Apache Corp. 1,347 86,033 Baker Hughes, Inc. 1,770 89,332 Cenovus Energy, Inc. (Canada) 33,254 477,284 Cheniere Energy, Inc. (NON) 1,505 65,618 Chevron Corp. 5,681 584,689 Cimarex Energy Co. 487 65,438 Concho Resources, Inc. (NON) 652 89,552 ConocoPhillips 13,040 566,849 Devon Energy Corp. 2,166 95,542 Enterprise Products Partners LP 2,040 56,365 EOG Resources, Inc. 5,162 499,217 Exxon Mobil Corp. 109 9,514 FMC Technologies, Inc. (NON) 3,965 117,642 Halliburton Co. 173 7,764 Hess Corp. 972 52,119 Marathon Oil Corp. 15,416 243,727 Occidental Petroleum Corp. 2,316 168,883 Pioneer Natural Resources Co. 1,741 323,217 Range Resources Corp. 1,675 64,906 Rice Energy, Inc. (NON) 1,540 40,209 Royal Dutch Shell PLC Class A (London Exchange) (United Kingdom) 11,132 276,166 Schlumberger, Ltd. 3,975 312,594 Southwestern Energy Co. (NON) 1,583 21,909 Spectra Energy Corp. 1,848 79,002 Suncor Energy, Inc. (Canada) 8,059 223,879 Suncor Energy, Inc. (Canada) 5,999 166,533 Targa Resources Corp. 448 22,001 Williams Cos., Inc. (The) 2,079 63,888 Financials (9.6%) AllianceBernstein Holding LP 10,825 246,810 American International Group, Inc. 11,786 699,381 Ameriprise Financial, Inc. 2,352 234,659 Assured Guaranty, Ltd. 10,809 299,950 AvalonBay Communities, Inc. (R) 1,205 214,297 Bank of America Corp. 59,857 936,762 Berkshire Hathaway, Inc. Class B (NON) 274 39,585 Boston Properties, Inc. (R) 1,688 230,058 CBRE Group, Inc. Class A (NON) 2,178 60,940 Charles Schwab Corp. (The) 21,861 690,152 Chubb, Ltd. 3,814 479,229 Ellie Mae, Inc. (NON) 741 78,027 Equity Lifestyle Properties, Inc. (R) 1,522 117,468 Essex Property Trust, Inc. (R) 369 82,176 Federal Realty Investment Trust (R) 709 109,136 Gaming and Leisure Properties, Inc. (R) 4,826 161,430 General Growth Properties (R) 5,275 145,590 Genworth Financial, Inc. Class A (NON) 16,436 81,523 Goldman Sachs Group, Inc. (The) 3,981 642,016 Hartford Financial Services Group, Inc. (The) 10,173 435,608 Invesco, Ltd. 5,807 181,585 JPMorgan Chase & Co. 19,675 1,310,158 KeyCorp 32,596 396,693 Kimco Realty Corp. (R) 1,659 48,028 KKR & Co. LP 28,852 411,430 Oportun Financial Corp. (acquired 6/23/15, cost $42,371) (Private) (F) (RES) (NON) 14,867 38,134 Pebblebrook Hotel Trust (R) 1,743 46,364 Prudential PLC (United Kingdom) 19,891 352,307 Public Storage (R) 842 187,884 Simon Property Group, Inc. (R) 1,207 249,861 Synchrony Financial 22,871 640,388 Visa, Inc. Class A 10,649 880,672 Vornado Realty Trust (R) 756 76,515 Wells Fargo & Co. 29,605 1,310,909 Health care (7.9%) Abbott Laboratories 5,716 241,730 Aetna, Inc. 593 68,462 Allergan PLC (NON) 4,007 922,852 Amgen, Inc. 4,242 707,608 Becton Dickinson and Co. 2,062 370,603 Biogen, Inc. (NON) 1,977 618,860 Boston Scientific Corp. (NON) 1,293 30,773 Bristol-Myers Squibb Co. 6,969 375,768 C.R. Bard, Inc. 1,225 274,743 Cardinal Health, Inc. 2,408 187,102 Celgene Corp. (NON) 7,777 812,930 Cigna Corp. 2,135 278,233 Cooper Cos., Inc. (The) 727 130,322 Edwards Lifesciences Corp. (NON) 763 91,987 Eli Lilly & Co. 6,042 484,931 Express Scripts Holding Co. (NON) 2,086 147,126 Gilead Sciences, Inc. 10,751 850,619 Henry Schein, Inc. (NON) 677 110,337 HTG Molecular Diagnostics, Inc. (NON) 694 1,610 Humana, Inc. 530 93,752 Illumina, Inc. (NON) 920 167,127 Intuitive Surgical, Inc. (NON) 390 282,684 Jazz Pharmaceuticals PLC (NON) 696 84,550 Johnson & Johnson 3,078 363,604 Medtronic PLC 2,607 225,245 Merck & Co., Inc. 10,272 641,076 Mylan NV (NON) 6,116 233,142 Pfizer, Inc. 19,891 673,708 Service Corp. International/US 8,318 220,760 UnitedHealth Group, Inc. 564 78,960 Ventas, Inc. (R) 2,803 197,976 Miscellaneous (0.1%) Conyers Park Acquisition Corp. (Units) (NON) 6,597 70,918 Gores Holdings, Inc. Class A (NON) 6,033 65,156 Semiconductor (0.2%) Applied Materials, Inc. 8,069 243,280 Software (2.5%) Activision Blizzard, Inc. 739 32,738 Adobe Systems, Inc. (NON) 4,539 492,663 Apptio, Inc. Class A (NON) 2,567 55,704 Electronic Arts, Inc. (NON) 4,650 397,110 Everbridge, Inc. (NON) 2,603 43,887 Microsoft Corp. 33,523 1,930,925 Tencent Holdings, Ltd. (China) 7,036 194,955 Technology services (4.0%) Alibaba Group Holding, Ltd. ADR (China) (NON) 3,000 317,370 Alphabet, Inc. Class A (NON) 2,785 2,239,307 Computer Sciences Corp. 4,920 256,873 Facebook, Inc. Class A (NON) 11,217 1,438,805 Fidelity National Information Services, Inc. 4,515 347,790 GoDaddy, Inc. Class A (NON) 2,970 102,554 salesforce.com, Inc. (NON) 4,089 291,668 Wix.com, Ltd. (Israel) (NON) 2,170 94,243 Transportation (1.1%) American Airlines Group, Inc. 2,753 100,787 Southwest Airlines Co. 3,506 136,348 Union Pacific Corp. 8,711 849,584 United Parcel Service, Inc. Class B 3,373 368,871 Utilities and power (2.4%) American Electric Power Co., Inc. 2,708 173,881 American Water Works Co., Inc. 3,606 269,873 Calpine Corp. (NON) 18,079 228,519 Edison International 3,367 243,266 ENI SpA (Italy) 19,620 282,554 Exelon Corp. 12,661 421,485 Kinder Morgan, Inc. 7,799 180,391 NextEra Energy, Inc. 3,361 411,118 NRG Energy, Inc. 21,745 243,761 PG&E Corp. 6,037 369,283 Sempra Energy 2,118 227,028 Total common stocks (cost $70,422,248) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (13.0%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (2.6%) Government National Mortgage Association Pass-Through Certificates 4.50%, TBA, 10/1/46 $1,000,000 $1,079,531 3.50%, 2/20/45 91,038 97,635 3.50%, TBA, 10/1/46 1,000,000 1,062,188 3.00%, TBA, 10/1/46 1,000,000 1,047,734 U.S. Government Agency Mortgage Obligations (10.4%) Federal National Mortgage Association Pass-Through Certificates 5.50%, with due dates from 7/1/33 to 11/1/38 276,481 313,067 5.00%, 8/1/33 107,686 120,359 4.50%, 11/1/44 1,763,364 1,970,697 4.50%, TBA, 11/1/46 1,000,000 1,094,023 4.50%, TBA, 10/1/46 2,000,000 2,190,312 4.00%, TBA, 11/1/46 1,000,000 1,072,617 4.00%, TBA, 10/1/46 1,000,000 1,073,906 3.50%, TBA, 11/1/46 2,000,000 2,108,203 3.50%, TBA, 10/1/46 2,000,000 2,110,625 3.00%, 6/1/46 989,615 1,034,457 Total U.S. government and agency mortgage obligations (cost $16,273,446) U.S. TREASURY OBLIGATIONS (10.2%) (a) Principal amount Value U.S. Treasury Bonds 2.75%, 8/15/42 $1,250,000 $1,366,049 U.S. Treasury Notes 2.00%, 11/30/20 3,450,000 3,576,114 1.875%, 11/30/21 2,330,000 2,406,653 1.375%, 9/30/18 990,000 1,001,215 1.125%, 12/31/19 950,000 955,344 0.75%, 3/31/18 3,320,000 3,320,041 0.75%, 12/31/17 320,000 320,108 Total U.S. treasury obligations (cost $12,715,181) CORPORATE BONDS AND NOTES (15.4%) (a) Principal amount Value Basic materials (0.8%) Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4.625%, 11/15/22 (Germany) $31,000 $33,984 Cytec Industries, Inc. sr. unsec. unsub. notes 3.50%, 4/1/23 30,000 29,851 Eastman Chemical Co. sr. unsec. notes 3.80%, 3/15/25 35,000 36,923 Eastman Chemical Co. sr. unsec. unsub. notes 6.30%, 11/15/18 15,000 16,430 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. notes 6.75%, 2/1/22 11,000 11,303 Georgia-Pacific, LLC sr. unsec. unsub. notes 7.75%, 11/15/29 135,000 193,191 Glencore Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. notes 6.00%, 11/15/41 (Canada) 5,000 4,958 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 4.625%, 4/29/24 81,000 82,539 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 4.00%, 4/16/25 54,000 52,795 International Paper Co. sr. unsec. notes 8.70%, 6/15/38 10,000 14,790 INVISTA Finance, LLC 144A company guaranty sr. notes 4.25%, 10/15/19 12,000 11,941 Union Carbide Corp. sr. unsec. unsub. bonds 7.75%, 10/1/96 45,000 58,525 Westlake Chemical Corp. 144A company guaranty sr. unsec. unsub. bonds 3.60%, 8/15/26 165,000 164,634 WestRock MWV, LLC company guaranty sr. unsec. unsub. notes 8.20%, 1/15/30 140,000 190,898 WestRock MWV, LLC company guaranty sr. unsec. unsub. notes 7.95%, 2/15/31 10,000 13,483 WestRock RKT Co. company guaranty sr. unsec. unsub. notes 4.45%, 3/1/19 25,000 26,477 Weyerhaeuser Co. sr. unsec. unsub. notes 7.375%, 3/15/32 (R) 82,000 111,016 Capital goods (0.3%) Legrand France SA sr. unsec. unsub. notes 8.50%, 2/15/25 (France) 104,000 142,162 Medtronic, Inc. company guaranty sr. unsec. sub. notes 4.375%, 3/15/35 15,000 16,998 Northrop Grumman Systems Corp. company guaranty sr. unsec. unsub. notes 7.875%, 3/1/26 30,000 41,666 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6.25%, 5/15/38 125,000 176,950 United Technologies Corp. sr. unsec. unsub. notes 5.70%, 4/15/40 15,000 19,781 Communication services (1.1%) American Tower Corp. sr. unsec. notes 4.00%, 6/1/25 (R) 20,000 21,393 American Tower Corp. sr. unsec. notes 3.40%, 2/15/19 (R) 71,000 73,772 American Tower Corp. sr. unsec. unsub. bonds 3.375%, 10/15/26 (R) 75,000 76,021 AT&T, Inc. sr. unsec. unsub. notes 4.75%, 5/15/46 12,000 12,557 CC Holdings GS V, LLC/Crown Castle GS III Corp. company guaranty sr. notes 3.849%, 4/15/23 30,000 32,088 Charter Communications Operating, LLC/Charter Communications Operating Capital 144A sr. sub. bonds 6.484%, 10/23/45 117,000 141,491 Charter Communications Operating, LLC/Charter Communications Operating Capital 144A sr. sub. notes 4.908%, 7/23/25 38,000 41,916 Comcast Cable Communications Holdings, Inc. company guaranty sr. unsec. notes 9.455%, 11/15/22 25,000 35,163 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.50%, 11/15/35 27,000 37,354 Crown Castle International Corp. sr. unsec. notes 4.875%, 4/15/22 (R) 10,000 11,150 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883%, 8/15/20 105,000 114,759 Koninklijke KPN NV sr. unsec. unsub. bonds 8.375%, 10/1/30 (Netherlands) 10,000 13,981 NBCUniversal Media, LLC company guaranty sr. unsec. unsub. notes 6.40%, 4/30/40 55,000 76,977 Rogers Communications, Inc. company guaranty sr. unsec. bonds 8.75%, 5/1/32 (Canada) 10,000 14,745 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4.50%, 3/15/43 (Canada) 35,000 37,761 TCI Communications, Inc. sr. unsec. unsub. notes 7.875%, 2/15/26 45,000 63,953 Telecom Italia SpA 144A sr. unsec. notes 5.303%, 5/30/24 (Italy) 200,000 204,474 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 7.045%, 6/20/36 (Spain) 10,000 13,109 Verizon Communications, Inc. sr. unsec. unsub. notes 6.40%, 9/15/33 2,000 2,591 Verizon Communications, Inc. sr. unsec. unsub. notes 4.522%, 9/15/48 157,000 166,001 Verizon New Jersey, Inc. company guaranty sr. unsec. unsub. bonds 8.00%, 6/1/22 110,000 135,851 Conglomerates (0.2%) General Electric Co. jr. unsec. sub. FRB Ser. D, 5.00%, perpetual maturity 241,000 256,364 Consumer cyclicals (1.8%) 21st Century Fox America, Inc. company guaranty sr. unsec. notes 7.85%, 3/1/39 25,000 35,911 21st Century Fox America, Inc. company guaranty sr. unsec. notes 7.75%, 1/20/24 135,000 173,092 Autonation, Inc. company guaranty sr. unsec. notes 4.50%, 10/1/25 30,000 31,795 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5.50%, 2/1/20 92,000 101,223 CBS Corp. company guaranty sr. unsec. debs. 7.875%, 7/30/30 127,000 180,311 Dollar General Corp. sr. unsec. sub. notes 3.25%, 4/15/23 60,000 61,945 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95%, 8/15/20 88,000 99,229 Expedia, Inc. 144A company guaranty sr. unsec. unsub. notes 5.00%, 2/15/26 10,000 10,482 Ford Motor Co. sr. unsec. unsub. notes 9.98%, 2/15/47 34,000 55,737 Ford Motor Co. sr. unsec. unsub. notes 7.75%, 6/15/43 210,000 272,713 Ford Motor Co. sr. unsec. unsub. notes 7.40%, 11/1/46 20,000 28,880 General Motors Co. sr. unsec. unsub. notes 6.75%, 4/1/46 40,000 50,147 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 3.20%, 7/6/21 42,000 42,516 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. notes 4.30%, 7/13/25 142,000 146,297 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. notes 3.45%, 4/10/22 42,000 42,601 Grupo Televisa SAB sr. unsec. unsub. bonds 6.625%, 1/15/40 (Mexico) 90,000 102,693 Hilton Domestic Operating Co., Inc. 144A sr. unsec. sub. notes 4.25%, 9/1/24 20,000 20,400 Historic TW, Inc. company guaranty sr. unsec. unsub. bonds 9.15%, 2/1/23 95,000 128,725 Host Hotels & Resorts LP sr. unsec. unsub. notes 6.00%, 10/1/21 (R) 48,000 55,358 Host Hotels & Resorts LP sr. unsec. unsub. notes 5.25%, 3/15/22 (R) 22,000 24,336 Hyatt Hotels Corp. sr. unsec. unsub. notes 3.375%, 7/15/23 30,000 30,933 L Brands, Inc. company guaranty sr. unsec. notes 6.625%, 4/1/21 40,000 46,150 Lear Corp. company guaranty sr. unsec. unsub. notes 5.375%, 3/15/24 40,000 42,950 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6.65%, 7/15/24 11,000 13,071 NVR, Inc. sr. unsec. notes 3.95%, 9/15/22 65,000 69,343 O'Reilly Automotive, Inc. company guaranty sr. unsec. notes 3.85%, 6/15/23 25,000 26,977 O'Reilly Automotive, Inc. company guaranty sr. unsec. sub. notes 3.55%, 3/15/26 45,000 47,704 Omnicom Group, Inc. company guaranty sr. unsec. unsub. notes 3.60%, 4/15/26 55,000 58,129 Owens Corning company guaranty sr. unsec. sub. notes 9.00%, 6/15/19 94,000 109,792 Priceline Group, Inc. (The) sr. unsec. notes 3.65%, 3/15/25 16,000 16,780 QVC, Inc. company guaranty sr. notes 4.85%, 4/1/24 50,000 50,775 S&P Global, Inc. company guaranty sr. unsec. unsub. notes 4.40%, 2/15/26 52,000 58,107 Time Warner, Inc. company guaranty sr. unsec. bonds 7.70%, 5/1/32 45,000 63,985 Vulcan Materials Co. sr. unsec. unsub. notes 4.50%, 4/1/25 20,000 21,708 Consumer staples (1.3%) Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. bonds 4.90%, 2/1/46 215,000 255,803 Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. bonds 3.65%, 2/1/26 25,000 26,850 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.20%, 1/15/39 25,000 40,356 CVS Pass-Through Trust 144A sr. mtge. notes 7.507%, 1/10/32 147,651 188,557 CVS Pass-Through Trust 144A sr. mtge. notes 4.704%, 1/10/36 13,894 15,397 Diageo Investment Corp. company guaranty sr. unsec. notes 8.00%, 9/15/22 74,000 96,607 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 7.00%, 10/15/37 150,000 204,576 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 5.625%, 3/15/42 85,000 102,832 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 3.85%, 11/15/24 32,000 34,430 Kraft Foods Group, Inc. company guaranty sr. unsec. notes Ser. 144A, 6.875%, 1/26/39 55,000 76,342 Kraft Foods Group, Inc. company guaranty sr. unsec. unsub. notes 6.50%, 2/9/40 5,000 6,713 Kraft Heinz Foods Co. company guaranty sr. unsec. bonds 4.375%, 6/1/46 120,000 126,963 McDonald's Corp. sr. unsec. unsub. notes 5.70%, 2/1/39 90,000 112,852 McDonald's Corp. sr. unsec. unsub. notes Ser. MTN, 6.30%, 3/1/38 75,000 99,567 Newell Brands, Inc. sr. unsec. unsub. notes 4.20%, 4/1/26 105,000 114,356 Tyson Foods, Inc. company guaranty sr. unsec. bonds 4.875%, 8/15/34 17,000 18,816 Tyson Foods, Inc. company guaranty sr. unsec. unsub. bonds 5.15%, 8/15/44 23,000 27,089 Walgreens Boots Alliance, Inc. sr. unsec. bonds 3.45%, 6/1/26 80,000 83,049 Energy (1.0%) BP Capital Markets PLC company guaranty sr. unsec. bonds 3.119%, 5/4/26 (United Kingdom) 70,000 71,530 DCP Midstream Operating LP company guaranty sr. unsec. notes 2.70%, 4/1/19 20,000 19,500 Devon Energy Corp. sr. unsec. unsub. notes 3.25%, 5/15/22 28,000 27,800 EOG Resources, Inc. sr. unsec. unsub. notes 5.625%, 6/1/19 30,000 32,858 EQT Midstream Partners LP company guaranty sr. unsec. sub. notes 4.00%, 8/1/24 70,000 68,811 Hess Corp. sr. unsec. unsub. notes 7.30%, 8/15/31 55,000 65,225 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7.875%, 9/15/31 110,000 136,451 Marathon Petroleum Corp. sr. unsec. unsub. notes 6.50%, 3/1/41 25,000 27,334 Noble Holding International, Ltd. company guaranty sr. unsec. unsub. notes 6.05%, 3/1/41 60,000 35,625 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 4.50%, 1/23/26 (Mexico) 60,000 58,188 Pride International, Inc. company guaranty sr. unsec. unsub. notes 7.875%, 8/15/40 120,000 90,000 Sabine Pass Liquefaction, LLC 144A sr. bonds 5.00%, 3/15/27 135,000 138,375 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 8.00%, 10/1/19 110,000 126,718 Statoil ASA company guaranty sr. unsec. notes 5.10%, 8/17/40 (Norway) 70,000 83,744 Tosco Corp. company guaranty sr. unsec. notes 8.125%, 2/15/30 72,000 98,450 Williams Partners LP sr. unsec. notes 5.25%, 3/15/20 65,000 70,368 Williams Partners LP sr. unsec. sub. notes 4.30%, 3/4/24 42,000 42,945 Williams Partners LP/ACMP Finance Corp. sr. unsec. sub. notes 4.875%, 3/15/24 35,000 35,375 Financials (5.6%) Aflac, Inc. sr. unsec. notes 6.45%, 8/15/40 52,000 70,488 Aflac, Inc. sr. unsec. unsub. notes 6.90%, 12/17/39 120,000 169,532 Air Lease Corp. sr. unsec. notes 3.75%, 2/1/22 25,000 26,202 Air Lease Corp. sr. unsec. unsub. notes 3.375%, 6/1/21 80,000 82,987 Ally Financial, Inc. sub. unsec. notes 5.75%, 11/20/25 75,000 78,469 American International Group, Inc. jr. unsec. sub. FRB 8.175%, 5/15/58 114,000 152,561 Aon PLC company guaranty sr. unsec. unsub. notes 4.25%, 12/12/42 200,000 200,444 Assurant, Inc. sr. unsec. notes 6.75%, 2/15/34 80,000 100,522 AXA SA 144A jr. unsec. sub. FRN 6.463%, perpetual maturity (France) 75,000 78,062 Bank of America Corp. jr. unsec. sub. FRN Ser. AA, 6.10%, perpetual maturity 32,000 33,320 Bank of America Corp. unsec. sub. notes 6.11%, 1/29/37 150,000 182,690 Barclays Bank PLC 144A unsec. sub. notes 10.179%, 6/12/21 (United Kingdom) 120,000 152,855 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. notes 4.30%, 5/15/43 73,000 82,108 BGC Partners, Inc. 144A sr. unsec. notes 5.125%, 5/27/21 10,000 10,470 BPCE SA 144A unsec. sub. notes 5.15%, 7/21/24 (France) 200,000 211,736 Cantor Fitzgerald LP 144A unsec. notes 6.50%, 6/17/22 110,000 115,603 Capital One Financial Corp. unsec. sub. notes 4.20%, 10/29/25 80,000 83,463 CBRE Services, Inc. company guaranty sr. unsec. notes 5.25%, 3/15/25 27,000 28,939 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 4.875%, 3/1/26 73,000 76,100 Citigroup, Inc. jr. unsec. sub. FRB Ser. P, 5.95%, perpetual maturity 64,000 65,286 Citigroup, Inc. jr. unsec. sub. FRN 5.875%, perpetual maturity 23,000 23,230 CNO Financial Group, Inc. sr. unsec. unsub. notes 5.25%, 5/30/25 40,000 39,700 Cooperatieve Rabobank UA 144A jr. unsec. sub. FRN 11.00%, perpetual maturity (Netherlands) 150,000 181,688 Duke Realty LP company guaranty sr. unsec. unsub. notes 4.375%, 6/15/22 (R) 122,000 133,448 EPR Properties company guaranty sr. unsec. sub. notes 5.25%, 7/15/23 (R) 50,000 53,902 Fairfax US, Inc. 144A company guaranty sr. unsec. notes 4.875%, 8/13/24 35,000 35,788 Fifth Third Bancorp jr. unsec. sub. FRB 5.10%, perpetual maturity 29,000 28,094 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6.625%, 3/30/40 238,000 306,476 Healthcare Realty Trust, Inc. sr. unsec. unsub. notes 3.875%, 5/1/25 (R) 60,000 61,977 Hospitality Properties Trust sr. unsec. unsub. notes 4.50%, 3/15/25 (R) 30,000 30,604 HSBC Holdings PLC unsec. sub. notes 6.50%, 5/2/36 (United Kingdom) 200,000 253,104 ING Bank NV 144A unsec. sub. notes 5.80%, 9/25/23 (Netherlands) 200,000 223,693 International Lease Finance Corp. sr. unsec. unsub. notes 6.25%, 5/15/19 45,000 48,713 JPMorgan Chase & Co. jr. unsec. sub. FRB Ser. Z, 5.30%, perpetual maturity 35,000 35,481 JPMorgan Chase & Co. jr. unsec. sub. FRN 7.90%, perpetual maturity 110,000 113,025 JPMorgan Chase & Co. sr. unsec. notes Ser. MTN, 2.295%, 8/15/21 35,000 35,076 KKR Group Finance Co., LLC 144A company guaranty sr. unsec. unsub. notes 6.375%, 9/29/20 60,000 69,764 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.80%, 3/15/37 45,000 52,650 Liberty Mutual Insurance Co. 144A unsec. sub. notes 7.697%, 10/15/97 100,000 130,112 Lloyds Banking Group PLC 144A unsec. sub. notes 5.30%, 12/1/45 (United Kingdom) 245,000 260,777 Massachusetts Mutual Life Insurance Co. 144A unsec. sub. notes 8.875%, 6/1/39 155,000 243,918 MetLife Capital Trust IV 144A jr. unsec. sub. notes 7.875%, 12/15/37 400,000 501,839 Mid-America Apartments LP sr. unsec. notes 4.30%, 10/15/23 (R) 30,000 32,382 Nationwide Mutual Insurance Co. 144A unsec. sub. notes 8.25%, 12/1/31 60,000 86,332 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 4.875%, 4/15/45 35,000 29,881 OneAmerica Financial Partners, Inc. 144A sr. unsec. notes 7.00%, 10/15/33 56,000 65,347 Pacific LifeCorp 144A sr. unsec. notes 6.00%, 2/10/20 30,000 33,325 Primerica, Inc. sr. unsec. notes 4.75%, 7/15/22 33,000 36,106 Progressive Corp. (The) jr. unsec. sub. FRN 6.70%, 6/15/37 228,000 219,450 Prudential Financial, Inc. jr. unsec. sub. FRN 5.625%, 6/15/43 35,000 37,625 Prudential Financial, Inc. jr. unsec. sub. FRN 5.20%, 3/15/44 137,000 141,110 Prudential Financial, Inc. sr. unsec. notes 6.625%, 6/21/40 35,000 45,226 Realty Income Corp. sr. unsec. notes 4.65%, 8/1/23 (R) 120,000 132,234 Royal Bank of Canada unsec. sub. notes Ser. GMTN, 4.65%, 1/27/26 (Canada) 45,000 49,048 Santander UK PLC 144A unsec. sub. notes 5.00%, 11/7/23 (United Kingdom) 65,000 67,565 State Street Capital Trust IV company guaranty jr. unsec. sub. FRB 1.85%, 6/15/37 306,000 263,411 Teachers Insurance & Annuity Association of America 144A unsec. sub. notes 6.85%, 12/16/39 40,000 54,381 Toronto-Dominion Bank (The) unsec. sub. FRB 3.625%, 9/15/31 (Canada) 68,000 68,188 Travelers Property Casualty Corp. company guaranty sr. unsec. unsub. bonds 7.75%, 4/15/26 40,000 54,659 UBS AG unsec. sub. notes 5.125%, 5/15/24 (Switzerland) 360,000 370,519 VEREIT Operating Partnership LP company guaranty sr. unsec. notes 4.60%, 2/6/24 (R) 90,000 93,150 Wells Fargo & Co. jr. unsec. sub. FRB Ser. U, 5.875%, perpetual maturity 65,000 70,525 Willis Towers Watson PLC company guaranty sr. unsec. unsub. notes 5.75%, 3/15/21 110,000 123,880 WP Carey, Inc. sr. unsec. unsub. notes 4.60%, 4/1/24 (R) 135,000 141,385 ZFS Finance USA Trust V 144A jr. unsec. sub. FRB 6.50%, 5/9/37 30,000 30,338 Government (0.6%) International Bank for Reconstruction & Development sr. unsec. unsub. bonds 7.625%, 1/19/23 (Supra-Nation) 500,000 682,608 Health care (0.3%) AbbVie, Inc. sr. unsec. notes 3.60%, 5/14/25 10,000 10,453 Actavis Funding SCS company guaranty sr. unsec. notes 4.75%, 3/15/45 (Luxembourg) 10,000 10,934 Actavis Funding SCS company guaranty sr. unsec. notes 3.45%, 3/15/22 (Luxembourg) 5,000 5,249 Aetna, Inc. sr. unsec. notes 6.75%, 12/15/37 48,000 66,515 Anthem, Inc. sr. unsec. unsub. notes 4.625%, 5/15/42 30,000 32,355 HCA, Inc. company guaranty sr. bonds 5.25%, 6/15/26 55,000 58,438 HCA, Inc. company guaranty sr. sub. notes 5.00%, 3/15/24 10,000 10,550 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 4.50%, 4/1/27 (R) 20,000 20,200 Omega Healthcare Investors, Inc. company guaranty sr. unsec. unsub. notes 4.95%, 4/1/24 (R) 70,000 73,584 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4.75%, 1/30/20 13,000 14,193 Shire Acquisitions Investments Ireland DAC company guaranty sr. unsec. unsub. notes 3.20%, 9/23/26 (Ireland) 30,000 30,209 Teva Pharmaceutical Finance Netherlands III BV company guaranty sr. unsec. unsub. bonds 3.15%, 10/1/26 (Netherlands) 54,000 54,250 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4.625%, 11/15/41 34,000 39,360 Technology (0.6%) Apple, Inc. sr. unsec. unsub. notes 4.375%, 5/13/45 65,000 71,721 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A company gauranty sr. unsec. notes 7.125%, 6/15/24 86,000 94,587 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A sr. bonds 8.35%, 7/15/46 28,000 33,526 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A sr. notes 5.45%, 6/15/23 129,000 138,218 Fidelity National Information Services, Inc. company guaranty sr. unsec. unsub. notes 5.00%, 3/15/22 122,000 126,361 Jabil Circuit, Inc. sr. unsec. sub. notes 8.25%, 3/15/18 20,000 21,774 Microsoft Corp. sr. unsec. unsub. bonds 2.40%, 8/8/26 95,000 95,080 Oracle Corp. sr. unsec. unsub. notes 2.65%, 7/15/26 205,000 205,037 Transportation (0.3%) Aviation Capital Group Corp. 144A sr. unsec. unsub. notes 7.125%, 10/15/20 35,000 41,300 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.40%, 6/1/41 85,000 107,811 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5.75%, 5/1/40 40,000 51,953 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.90%, 1/2/18 2,730 2,783 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648%, 9/15/17 11,257 11,511 Norfolk Southern Corp. sr. unsec. unsub. bonds 6.00%, 5/23/11 60,000 73,540 Southwest Airlines Co. 2007-1 Pass Through Trust pass-through certificates Ser. 07-1, 6.15%, 8/1/22 79,726 90,090 United Airlines 2014-2 Class A Pass Through Trust sr. notes Ser. A, 3.75%, 9/3/26 18,846 19,789 Utilities and power (1.5%) Appalachian Power Co. sr. unsec. unsub. notes Ser. L, 5.80%, 10/1/35 55,000 66,817 Beaver Valley II Funding Corp. sr. bonds 9.00%, 6/1/17 1,000 1,052 Commonwealth Edison Co. sr. mtge. bonds 5.875%, 2/1/33 15,000 19,320 Consolidated Edison Co. of New York, Inc. sr. unsec. unsub. notes 4.20%, 3/15/42 35,000 38,282 EDP Finance BV 144A sr. unsec. unsub. notes 6.00%, 2/2/18 (Netherlands) 100,000 104,536 El Paso Natural Gas Co., LLC company guaranty sr. unsec. unsub. notes 8.375%, 6/15/32 75,000 93,970 Emera US Finance LP 144A company guaranty sr. unsec. notes 3.55%, 6/15/26 45,000 46,638 Energy Transfer Partners LP sr. unsec. unsub. notes 7.60%, 2/1/24 30,000 33,636 Energy Transfer Partners LP sr. unsec. unsub. notes 6.50%, 2/1/42 117,000 123,982 Energy Transfer Partners LP sr. unsec. unsub. notes 5.20%, 2/1/22 35,000 37,945 FirstEnergy Transmission, LLC 144A sr. unsec. unsub. notes 5.45%, 7/15/44 140,000 156,607 Iberdrola International BV company guaranty sr. unsec. unsub. bonds 6.75%, 7/15/36 (Spain) 30,000 39,841 ITC Holdings Corp. 144A sr. unsec. notes 6.05%, 1/31/18 40,000 42,146 Kinder Morgan Energy Partners LP company guaranty sr. unsec. notes 5.40%, 9/1/44 16,000 16,040 Kinder Morgan Energy Partners LP company guaranty sr. unsec. notes 3.50%, 3/1/21 40,000 41,295 Kinder Morgan, Inc. company guaranty sr. unsec. unsub. notes 3.05%, 12/1/19 30,000 30,656 MidAmerican Funding, LLC sr. bonds 6.927%, 3/1/29 10,000 14,003 Oncor Electric Delivery Co., LLC sr. notes 7.00%, 9/1/22 55,000 69,686 Oncor Electric Delivery Co., LLC sr. notes 4.10%, 6/1/22 60,000 66,333 Pacific Gas & Electric Co. sr. unsec. notes 6.35%, 2/15/38 55,000 75,724 Pacific Gas & Electric Co. sr. unsec. unsub. notes 5.8s, 3/1/37 30,000 39,412 Potomac Edison Co. (The) 144A sr. bonds 5.80%, 10/15/16 37,000 37,037 Puget Sound Energy, Inc. jr. unsec. sub. FRN Ser. A, 6.974%, 6/1/67 99,000 85,140 Texas Gas Transmission, LLC 144A sr. unsec. notes 4.50%, 2/1/21 65,000 67,355 Texas-New Mexico Power Co. 144A 1st sr. bonds Ser. A, 9 1/2s, 4/1/19 135,000 155,349 TransCanada PipeLines, Ltd. jr. unsec. sub. FRN 6.35%, 5/15/67 (Canada) 180,000 143,190 WEC Energy Group jr. unsec. sub. FRN 6.25%, 5/15/67 300,000 259,125 Total corporate bonds and notes (cost $17,858,456) MORTGAGE-BACKED SECURITIES (1.5%) (a) Principal amount Value Citigroup Commercial Mortgage Trust FRB Ser. 07-C6, Class A4, 5.90%, 12/10/49 $285,000 $290,319 Ser. 14-GC21, Class AS, 4.026%, 5/10/47 93,000 100,526 COMM Mortgage Trust FRB Ser. 14-CR18, Class C, 4.895%, 7/15/47 161,000 169,161 FRB Ser. 14-UBS6, Class C, 4.614%, 12/10/47 68,000 66,291 Ser. 13-CR13, Class AM, 4.449%, 12/10/23 100,000 111,891 Ser. 12-LC4, Class AM, 4.063%, 12/10/44 89,000 96,770 Federal Home Loan Mortgage Corporation FRB Ser. T-56, Class A, IO, 0.524%, 5/25/43 550,494 9,118 FRB Ser. T-56, Class 2, IO, zero %, 5/25/43 479,572 — Federal National Mortgage Association Connecticut Avenue Securities FRB Ser. 16-C05, Class 2M1, 1.875%, 1/25/29 29,671 29,788 FIRSTPLUS Home Loan Owner Trust Ser. 97-3, Class B1, 7.79%, 11/10/23 (In default) (NON) 14,822 1 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 13-C10, Class C, 4.293%, 12/15/47 109,000 112,150 LB Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 6.41%, 6/15/31 23,659 24,052 Ser. 98-C4, Class H, 5.60%, 10/15/35 33,534 33,787 Morgan Stanley Bank of America Merrill Lynch Trust FRB Ser. 13-C11, Class C, 4.56%, 8/15/46 77,000 82,482 Morgan Stanley Capital I Trust FRB Ser. 07-T27, Class AJ, 5.818%, 6/11/42 55,000 53,900 Morgan Stanley Capital I Trust 144A FRB Ser. 12-C4, Class D, 5.705%, 3/15/45 217,000 222,859 TIAA Real Estate CDO, Ltd. 144A Ser. 03-1A, Class E, 8.00%, 12/28/38 241,907 18,143 Wells Fargo Commercial Mortgage Trust Ser. 12-LC5, Class AS, 3.539%, 10/15/45 61,000 65,504 WF-RBS Commercial Mortgage Trust Ser. 14-C19, Class C, 4.646%, 3/15/47 24,000 25,241 Ser. 13-C18, Class AS, 4.387%, 12/15/46 150,000 165,626 Ser. 13-UBS1, Class AS, 4.306%, 3/15/46 101,000 110,888 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C3, Class D, 5.813%, 3/15/44 82,000 85,436 Total mortgage-backed securities (cost $1,943,204) MUNICIPAL BONDS AND NOTES (0.1%) (a) Principal amount Value CA State G.O. Bonds (Build America Bonds), 7.50%, 4/1/34 $30,000 $45,487 North TX, Tollway Auth. Rev. Bonds (Build America Bonds), 6.718%, 1/1/49 55,000 85,341 OH State U. Rev. Bonds (Build America Bonds), 4.91%, 6/1/40 40,000 50,699 Total municipal bonds and notes (cost $125,188) CONVERTIBLE PREFERRED STOCKS (0.1%) (a) Shares Value Oportun Financial Corp. Ser. A-1, zero % cv. pfd. (acquired 6/23/15, cost $117) (Private) (F) (RES) (NON) 41 $105 Oportun Financial Corp. Ser. B-1, zero % cv. pfd. (acquired 6/23/15, cost $2,211) (Private) (F) (RES) (NON) 702 1,990 Oportun Financial Corp. Ser. C-1, zero % cv. pfd. (acquired 6/23/15, cost $5,197) (Private) (F) (RES) (NON) 1,021 4,677 Oportun Financial Corp. Ser. D-1, zero % cv. pfd. (acquired 6/23/15, cost $7,538) (Private) (F) (RES) (NON) 1,481 6,784 Oportun Financial Corp. Ser. E-1, zero % cv. pfd. (acquired 6/23/15, cost $4,227) (Private) (F) (RES) (NON) 770 3,805 Oportun Financial Corp. Ser. F, zero % cv. pfd. (acquired 6/23/15, cost $12,764) (Private) (F) (RES) (NON) 1,662 11,488 Oportun Financial Corp. Ser. F-1, zero % cv. pfd. (acquired 6/23/15, cost $35,793) (Private) (F) (RES) (NON) 12,559 32,214 Oportun Financial Corp. Ser. G, zero % cv. pfd. (acquired 6/23/15, cost $45,261) (Private) (F) (RES) (NON) 15,881 40,735 Oportun Financial Corp. Ser. H, 8.00% cv. pfd. (acquired 2/6/15, cost $72,763) (Private) (F) (RES) (NON) 25,555 65,486 Total convertible preferred stocks (cost $185,871) SHORT-TERM INVESTMENTS (8.1%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.67% (d) 165,704 $165,704 Putnam Short Term Investment Fund 0.51% (AFF) 10,103,126 10,103,126 Total short-term investments (cost $10,268,830) TOTAL INVESTMENTS Total investments (cost $129,792,424) (b) FORWARD CURRENCY CONTRACTS at 9/30/16 (aggregate face value $2,917,006) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Canadian Dollar Sell 10/19/16 $66,093 $59,230 $(6,863) Barclays Bank PLC Canadian Dollar Sell 10/19/16 421,030 426,757 5,727 Citibank, N.A. Euro Sell 12/21/16 232,584 230,831 (1,753) Credit Suisse International British Pound Sell 12/21/16 777,388 795,335 17,947 JPMorgan Chase Bank N.A. British Pound Sell 12/21/16 14,540 14,877 337 Canadian Dollar Sell 10/19/16 466,312 472,760 6,448 State Street Bank and Trust Co. Canadian Dollar Sell 10/19/16 7,166 7,263 97 Euro Sell 12/21/16 307,106 304,792 (2,314) Israeli Shekel Sell 10/19/16 262,451 254,838 (7,613) UBS AG Euro Sell 12/21/16 335,630 334,636 (994) WestPac Banking Corp. Canadian Dollar Sell 10/19/16 15,475 15,687 212 Total TBA SALE COMMITMENTS OUTSTANDING at 9/30/16 (proceeds receivable $5,377,695) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4.50%, 10/1/46 $2,000,000 10/13/16 $2,190,313 Federal National Mortgage Association, 4.00%, 10/1/46 1,000,000 10/13/16 1,073,906 Federal National Mortgage Association, 3.50%, 10/1/46 2,000,000 10/13/16 2,110,625 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank DAC Designated Activity Company FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds IO Interest Only MTN Medium Term Notes TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2016 through September 30, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $126,395,322. (b) The aggregate identified cost on a tax basis is $130,357,185, resulting in gross unrealized appreciation and depreciation of $12,828,029 and $3,986,930, respectively, or net unrealized appreciation of $8,841,099. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $246,933, or 0.2% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Cash Collateral Pool, LLC * $— $172,681 $6,977 $— $165,704 Putnam Short Term Investment Fund ** 11,927,885 18,240,361 20,065,120 36,527 10,103,126 Totals * No management fees are charged to Putnam Cash Collateral Pool, LLC. ** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $165,704, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $163,960. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $7,505,680 to cover certain derivative contracts, delayed delivery securities and the settlement of certain securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source.The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. TBA commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as "cover" for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under "Security valuation" above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $19,440 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $2,661,725 $— $— Capital goods 5,133,145 — — Communication services 4,580,681 — — Conglomerates 617,875 — — Consumer cyclicals 8,084,407 — — Consumer staples 8,937,104 — 41,515 Energy 5,539,714 — — Financials 12,077,591 — 38,134 Health care 9,969,180 — — Miscellaneous 136,074 — — Technology 15,340,911 194,955 — Transportation 1,455,590 — — Utilities and power 3,051,159 — — Total common stocks Convertible preferred stocks — — 167,284 Corporate bonds and notes — 19,526,072 — Mortgage-backed securities — 1,873,933 — Municipal bonds and notes — 181,527 — U.S. government and agency mortgage obligations — 16,375,354 — U.S. treasury obligations — 12,945,524 — Short-term investments 10,103,126 165,704 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $11,231 $— TBA sale commitments — (5,374,844) — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in Note 1), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $30,768 $19,537 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts# — 5,727 — 17,947 6,785 97 — 212 30,768 Total Assets $— $5,727 $— $17,947 $6,785 $97 $— $212 $30,768 Liabilities: Forward currency contracts# 6,863 — 1,753 — — 9,927 994 — 19,537 Total Liabilities $6,863 $— $1,753 $— $— $9,927 $994 $— $19,537 Total Financial and Derivative Net Assets $(6,863) $5,727 $(1,753) $17,947 $6,785 $(9,830) $(994) $212 $11,231 Total collateral received (pledged)##† $— $— $— $— $— $— $— $— Net amount $(6,863) $5,727 $(1,753) $17,947 $6,785 $(9,830) $(994) $212 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 28, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 28, 2016 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: November 28, 2016
